    Exhibit 10 (t)         THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS
COVERING SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
       

 

OFFICER-DIRECTOR

 

Non-Qualified Stock Option Grant

(2002 Stock Plan)

 

                       

NOT TRANSFERABLE EXCEPT BY WILL OR BY THE LAWS GOVERNING THE DESCENT AND
DISTRIBUTION OF ESTATES

 

       

 

Non-Qualified Stock Option granted by United States Steel Corporation, a
Delaware Corporation, (the “Corporation”) to the optionee identified below (the
“Optionee”).

            

 

                      Name of Optionee:

                          

 

                      Name of Employing Company

                                                 on Date Hereof:   United States
Steel Corporation             

 

                      Option Serial Number:

                          

 

                      Number of Shares Subject to Purchase:

                          

 

                      Option Price of Each Share:

  $                       

 

                      Date of This Stock Option:

                     

 

By my acceptance, I agree that this option is granted under and governed by the
terms and conditions of the United States Steel Corporation 2002 Stock Plan and
the Grant Terms and Conditions contained herein, as well as such administrative
regulations as the Compensation and Organization Committee (the “Committee”) may
adopt from time to time.

       

 

 United States Steel Corporation

 

      

Accepted as of the above date:

 

             By    ______________________________________(L.S.)        By     
______________________________________(L.S.)                  
Authorized Officer                       Signature of Optionee                  
   

 

TERMS AND CONDITIONS

       

 

1. The Corporation agrees that the Optionee has the right to purchase the number
of shares of common stock of the Corporation set forth in this Stock Option
Grant for the price stated herein. The purchase price shall be paid in cash or
such other form of consideration as the Committee may approve, including shares
of the common stock of the Corporation valued at the fair market value of the
stock on the date of exercise of the option.

       

 

2. The Optionee agrees to continue as an employee of an employing company for
one year from the date of the option, subject to the employing company’s right
to terminate the Optionee’s employment at any time, performing such duties
consistent with his capabilities and receiving his present compensation or such
adjusted compensation as the employing company shall from time to time
reasonably determine. If the terms of the Optionee’s employment are changed in a
manner materially adverse to the Optionee during such period, the Optionee shall
be relieved of any further obligation to remain employed.

       

 

3. The option may be exercised in whole at any time or in part from time to time
during the option period; provided, however, that the option may not be
exercised in whole or in part prior to the expiration of one year from the date
of the option; and, if exercised in part, may not be exercised as to less than
100 shares at any one time, unless such exercise is as to the remaining portion
of the option. The option period shall begin on the date of the stock option and
shall end (a) eight years thereafter, (b) seven years after the date upon which
the Optionee retires or (c) three years after the Optionee dies while employed,
whichever first occurs. Unless otherwise determined by the Committee, the option
period shall also terminate and all rights to exercise the option shall
terminate in the event the Optionee ceases to be an employee of any employing
company for any cause other than death or retirement. The Stock Plan Officer may
cancel the option by written notice to the Optionee: (1) after the Optionee
retires prior to age 65, (2) after the Optionee retires at any age and the Stock
Plan Officer deems such cancellation to be in the best interests of the
Corporation, and (3) when the Stock Plan Officer determines that the Optionee
has accepted, or intends to accept, employment with a competitor of any business
unit of the Corporation.

       

 

4. Notwithstanding anything to the contrary stated herein, if the Optionee’s
employment is terminated for any reason following a change in control of the
Corporation (as defined in Paragraph 10. below), the option shall be immediately
fully vested and exercisable and shall remain so throughout the entire term of
the option and all rights of the Committee or Stock Plan Officer to cancel the
option shall be void.

       

 

5. During the Optionee’s lifetime, the option may be exercised only by the
Optionee or by the Optionee’s guardian or legal representative. Upon the
Optionee’s death, the option may be transferred by will or by the laws governing
the descent and distribution of the Optionee’s estate. Otherwise, the option may
not be transferred, pledged or encumbered and, in the event of an attempt to
transfer, pledge or encumber it, the Committee may cancel it.

       

 

6. In the event there is a change in the outstanding common stock of the
Corporation by reason of a stock split, stock dividend, stock combination or
reclassification or merger, or similar event, the Committee may adjust
appropriately the number of shares available and the option price, pursuant to
the option, and make such other revisions to the option as it deems are
equitably required. The Optionee shall be notified of such adjustment and such
adjustment shall be binding upon the Corporation and the Optionee.

       

 

7. Notwithstanding anything in the option to the contrary, the obligations of
the Corporation and the rights of the Optionee are subject to all applicable
laws, rules and regulations including, without limitation, the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), the Securities Act of
1933, as amended, the Internal Revenue Code of 1986, as amended, and any other
applicable laws.

       

 

8. The option is not valid unless it is accepted by the Optionee and notice of
such acceptance is received by the Stock Plan Officer. In the event of the
exercise of the option in whole or in part, the portion of the option so
exercised shall be cancelled.

       

 

9. The option shall be exercised in accordance with such administrative
regulations as the Committee may from time to time adopt.

       

 

10. For purposes of this grant, a “change in control of the Corporation” shall
mean a change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act, whether or not the Corporation is then subject to such reporting
requirement; provided, that, without limitation, such a change of control shall
be deemed to have occurred if (A) any person (as defined in Sections 13(d) and
14(d) of the Exchange Act) (a “Person”) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) directly or indirectly, of
securities of the Corporation (not including in the securities beneficially
owned by such person any such securities acquired directly from the Corporation
or its affiliates) representing twenty percent (20%) or more of the combined
voting power of the Corporation’s then outstanding voting securities; provided,
however, that for purposes of this grant, the term “Person” shall not include
(i) the Corporation or any of its subsidiaries, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Corporation
or any of its subsidiaries, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Corporation in substantially
the same proportions as their ownership of stock of the Corporation; and
provided further, however, that for purposes of this clause (A), there shall be
excluded any person who becomes such a beneficial owner in connection with an
Excluded Transaction (as defined in clause (C) below); or (B) the following
individuals cease for any reason to constitute a majority of the number of
directors then serving: individuals who, on the date hereof, constitute the
Board and any new director (other than a director whose initial assumption of
office is in connection with an actual or threatened election contest including
but not limited to a consent solicitation, relating to the election of directors
of the Corporation) whose appointment or election by the Board or nomination for
election by the Corporation’s stockholders was approved or recommended by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors on the date hereof or whose appointment, election or nomination
for election was previously so approved; or (C) there is consummated a merger or
consolidation of the Corporation or any direct or indirect subsidiary thereof
with any other corporation, other than a merger of consolidation (an “Excluded
Transaction”) which would result in the voting securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
corporation or any parent thereof) at least 50% of the combined voting power of
the voting securities of the entity surviving the merger or consolidation, (or
the parent of such surviving entity) immediately after such merger or
consolidation, or the stockholders of the Corporation approve a plan of complete
liquidation of the Corporation, or there is consummated the sale or other
disposition of all or substantially all of the Corporation’s assets.

   

 

05 OD